PER CURIAM.
Claude T. Young, Jr., appeals the district court’s order revoking his supervised release and imposing a thirty-day term of imprisonment to be followed by thirty-five months of supervised release. We have reviewed the parties’ briefs and the joint appendix and find that the district court did not abuse its discretion in revoking Young’s supervised release. See United States v. Pregent, 190 F.3d 279, 282 (4th Cir.1999) (stating standard of review). Accordingly, we affirm for the reasons stated by the district court. See United States v. Young, No. CR-97-144 (S.D.W.Va. Sept. 23, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED